Sharpstein, J., concurring:
This is an action upon a promissory note.- The defendants in their answer set up two defenses. First, that there was no consideration for the making of the note; and second, that the consideration was illegal. The evidence upon these issues was conflicting, and the jury returned a verdict in favor of the plaintiffs. The defendants moved for a new trial on the ground that the evidence was insufficient to justify the verdict. The motion was granted, and from that order the plaintiffs appealed.
It is settled by a long series of decisions that this Court will not disturb an order granting a new trial, on the ground of insufficiency of evidence to justify the verdict, where the evidence upon a material issue is conflicting.
I concur in the affirmance of the order granting a new trial.